     Case 2:19-cv-00466-UA-MRM Document 1 Filed 07/05/19 Page 1 of 6 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                                    FT. MYERS DIVISION

                                   CASE NO. 2:19-cv-00466


SFR SERVICES, LLC (A/A/O
JOHN BRAUN AND BARBARA BRAUN),

         Plaintiff,

v.

GEOVERA SPECIALTY INSURANCE
COMPANY,

      Defendant.
___________________________________/

                         DEFENDANT’S NOTICE OF REMOVAL
                       TO THE UNITED STATES DISTRICT COURT

         Defendant, GEOVERA SPECIALTY INSURANCE COMPANY (“GEOVERA”), a

foreign corporation, by and through its undersigned counsel and pursuant to 28 U.S.C. Sections

1332, 1441, and 1446, hereby files this Notice of Removal to remove the above-captioned civil

action from the Circuit Court of the Twentieth Judicial Circuit, in and for Lee County, Florida, to

the United States District Court for the Middle District of Florida, Ft. Myers Division. The above-

captioned civil State Court action is styled as SFR Services LLC (a/a/o John Braun and Barbara

Braun) v. GeoVera Specialty Insurance Company, Case No.: 2019-CA-002397 (hereinafter “State

Court Action”). The grounds for removal of the State Court Action to this Honorable Court are as

follows:

         1.      Plaintiff, SFR SERVICES LLC (“SFR SERVICES”), as purported assignee of John

Braun and Barbara Braun (collectively referred to as “the Brauns”), filed this breach-of-contract



                                                1
  Case 2:19-cv-00466-UA-MRM Document 1 Filed 07/05/19 Page 2 of 6 PageID 2



action against GEOVERA, arising out of a claim for property damages located at 12590 Walden

Run Drive, Ft. Myers, Florida 33913 (“the subject property”).           Complete copies of SFR

SERVICES’ Complaint for Breach of Contract and Demand for Jury Trial (hereinafter

“Complaint”), Civil Action Summons, and other documents served upon GEOVERA in the State

Court Action are collectively attached to this Notice of Removal as Composite Exhibit “1”

pursuant to 28 U.S.C. Section 1446(a). To date, no order has been served upon GEOVERA in the

State Court Action.

       2.      28 U.S.C. Section 1332 permits removal of this action because: (a) complete

diversity of citizenship exists between the parties; and (b) the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

       3.      At all material times hereto, GEOVERA was and is a foreign (surplus lines

insurance carrier) corporation, incorporated in Delaware, with its principal place of business in

California. Therefore, GEOVERA is a citizen of both Delaware and California. See Exhibit “2”

for a copy of the Affidavit of Joseph Belton II see Exhibit “3” for a copy of the website printout

from the Florida Office of Insurance Regulation, identifying GEOVERA as a surplus lines carrier.

       4.      At all material times hereto and upon information and belief, SFR SERVICES has

been a citizen of Florida, and the subject property is located in Lee County, Florida. See Composite

Exhibit “1:” Complaint, Paragraph 2; and Exhibit “2.”

       5.      GEOVERA insured the subject property, policy number GH80001030, which

GEOVERA issued to the Brauns (“the Policy”). The Policy will be filed under separate cover. See

Composite Exhibit “1:” Complaint, Paragraph 7. The subject property is the location of the

alleged damages at issue in this suit for which SFR SERVICES seeks benefits under the Policy.

See Composite Exhibit “1:” Complaint, Paragraph 4 and Exhibit “A.”



                                                 2
    Case 2:19-cv-00466-UA-MRM Document 1 Filed 07/05/19 Page 3 of 6 PageID 3



        6.     On January 11, 2019, SFR SERVICES attested, via a Sworn Statement in Proof of

Loss, that the principal damages SFR SERVICES calculated relating to the above-styled lawsuit

and seeks to recover equals $131,593.49. See Exhibit “2.” That figure increased to $154,718.27

via SFR SERVICES’ counsel’s May 3, 2019 correspondence. See Exhibit “2.” Additionally,

SFR SERVICES seek to recover attorney’s fees from GEOVERA in this action. See Composite

Exhibit “1:” Complaint, Paragraph 15 and Exhibit “2.” 1 Therefore, the amount that SFR

SERVICES seeks to recover from GEOVERA exceeds the minimum amount in controversy of

$75,000.00. See Viacom, Inc. v. Zebe, 882 F. Supp. 1063, 1064 (S.D. Fla. 1995) (quoting Hunt v.

Washington State Apple Advertising Com’n, 432 U.S. 333 (1977)) (“In actions seeking declaratory

or injunctive relief, it is well established that the amount in controversy is measured by the value

of the object in litigation.”); Village Square Condominium of Orlando, Inc. v. Nationwide Mut.

Fire Ins. Co., 2009 WL 4755700 (M.D. Fla. December 10, 2009) (removal appropriate upon

showing by a preponderance of the evidence that the amount in controversy exceeds $75,000.00,

exclusive of interest and costs); Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th Cir.

Fla. 2000) (“When a statue authorizes the recovery of attorney’s fees, a reasonable amount of those

fees is included in the amount in controversy.”); Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744,

754 (11th Cir. Fla. 2010) (a defendant may use “evidence combined with reasonable deductions,

reasonable inferences, or other reasonable extrapolations” to support its position for removal).

        7.     Furthermore, SFR SERVICES filed its Complaint in Lee County Circuit Court on

April 24, 2019 based on the location of the subject property. See Composite Exhibit “1:”




1
 Given that GEOVERA is a surplus lines insurance carrier, Chapter 627, Florida Statutes, as a
whole does not apply to GEOVERA. See Section 626.913, Florida Statutes.


                                                 3
  Case 2:19-cv-00466-UA-MRM Document 1 Filed 07/05/19 Page 4 of 6 PageID 4



Complaint. Therefore, venue is proper in this district and division pursuant to 28 U.S.C. Section

1441.

        8.     Finally, SFR SERVICES served GEOVERA with its lawsuit on June 4, 2019. See

Composite Exhibit “1:” Notice of Service of Process. Therefore, pursuant to 28 U.S.C. Section

1446, GEOVERA has timely filed this Notice of Removal within thirty (30) days of GEOVERA’s

receipt of the initial pleading and/or receipt of other papers from which it could first be ascertained

that the case is one which is removable as the amount in controversy exceeds $75,000.00.

        9.     A copy of this Notice of Removal is being filed contemporaneously with the Clerk

of the Court for the Twentieth Judicial Circuit in and for Lee County, Florida.

        WHEREFORE, Defendant, GEOVERA SPECIALTY INSURANCE COMPANY,

respectfully requests that the civil action that Plaintiff, SFR SERVICES LLC, as purported

assignee of John Braun and Barbara Braun, filed in Lee County Circuit Court be removed to this

Honorable Court, and that this Honorable Court accept jurisdiction of this action accordingly.




                    [The remainder of this page is intentionally left blank.]




                                                  4
  Case 2:19-cv-00466-UA-MRM Document 1 Filed 07/05/19 Page 5 of 6 PageID 5



Dated: July 5, 2019
                                   Respectfully submitted,

                                   SIMON, REED & SALAZAR, P.A.
                                   Attorneys for Defendant
                                   GeoVera Specialty Insurance Company
                                   7208 West Sand Lake Road
                                   Suite 302
                                   Orlando, Florida 32819
                                   Tel.: (407) 901-9265
                                   Fax: (407) 650-3384


                                   By: /s/ _____________________________
                                       DAVID R. TERRY, JR.
                                       Florida Bar No. 785091
                                       Primary e-mail: dterry@simonreedlaw.com
                                       Secondary e-mails: dvega@simonreedlaw.com
                                       hhale@simonreedlaw.com
                                       HOLLY M. JOHNSON
                                       Florida Bar No. 0092792
                                       Primary e-mail: hjohnson@simonreedlaw.com




                                      5
  Case 2:19-cv-00466-UA-MRM Document 1 Filed 07/05/19 Page 6 of 6 PageID 6



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been served

electronically with the Clerk of Court using CM/ECF on this 5th day of July, 2019.



                                       By: /s/



                                       SERVICE LIST

Paris R. Webb, Esq.
Arnesen Webb, P.A.
197 South Federal Highway, Ste. 300
Boca Raton, Florida 33432
paris@insurancelawyers.com
eservice@insurancelawyers.com




                                                 6
